Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Cancelled Claims
Claims 10 and 16 have been cancelled.


                                              Reasons  for Allowance

     Claims 1-9, 11 and 12 are allowed for  the reason the prior art does not teach or suggest in claimed combination, “… receiving by  the one or more computing devices from the one or more second computing devices, one or more control  commands for the one or more sensors;  and forwarding, by the one or more first computing devices, the one or more control commands to the one or more sensor..”

     Claims 13-15 and 17 are allowed for the reason the prior art does not teach or suggest in claimed combination, “…receiving, by the one or more first computing devices from the one or more second computing devices, one or more control commands for the one   or more sensors …..and forwarding, by the one or more first computing devices, the one or more control commands to the one or more sensors.”

    Claims 18-20 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… receiving, from the computing devices, one or more  control commands form the one or more sensors… forwarding  the one or more control commands to the one or more sensors..”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664